Title: From John Adams to David Sewall, 19 January 1816
From: Adams, John
To: Sewall, David



Dear Sir
Quincy Jan. 19. 1816

Your favour of the fifth, and Judge Sewalls Letter to his son Samuel, have convinced me that No Parson Hull existed. Doctor and President Hoar, who was the Guest of Hull the Coiner deceived me. This Hoar lies buried within half a Mile of me, under a Monument and a long Inscription much obscured by Age. He was connected with Hulls and Quincys so nearly that they buried him here.
But why Should I care for Hulls or Hoars more than Father Flynt did.
Some Sixty Years ago I was acquainted with Colonel Hoar a Smart Sensible Fellow a Descendant of President Hoar. He claimed Kindred with Father Flynt and asked him to remember him in his Will. “You know Sir the Connection between your Family and the Hoars.” The Old Gentleman Smacked his Lips as you and I have often heard him and answered “Prithy, Young Man, I am too old to give Money to Hoars Whores.”
Our political Sentiments, as you well observe, are of no Consequence to the Community.
You and I agreed very well at Colledge in calculating Eclypses and in all our Astronomical and Algebraical Studies. We have ever Since as I hope, agreed in private Friendship. But We have gazed at the Great Political System of the Universe through different Telescopes. The Great Globes have been Seen by Us, rolling round their Axis and revolving round their Primaries, from different Stations in different Longitudes and Latitudes. Conjuntions, Oppositions and Eclupses, have been visible to you when they were invisible to me; and Vice versa.
It appears by the Conclusion of your Letter that We differ toto Cœlo in Sentiment relative to the late War. Butt as our opinions are of no consequence, it would be Useless to discuss them. And moreover, it would require more Volumes than you or I shall live to write or read.
I am Sir your Sincere Friend till death, hoping And expecting, Soon, very Soon, to meet you where We Shall be known to each other, as we are known on high.

John Adams